Citation Nr: 1206654	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  06-03 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to multiple sclerosis.

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected multiple sclerosis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to May 2000.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions issued in January 2005 and January 2007 by the Roanoke, Virginia, Regional Office (RO).  

On July 28, 2009, the Veteran and his wife appeared and offered testimony at a Board hearing before the undersigned Acting Veterans Law Judge in Washington, D.C.  A transcript of that hearing has been associated with the claims file.  

In March 2010, the Board remanded the appeal for further evidentiary development of the issues of service connection for hearing loss and an initial disability rating in excess of 30 percent for multiple sclerosis.  Following the requested development, a supplemental statement of the case (SSOC) was issued in June 2011.  The Board finds that substantial compliance has been accomplished, and, thus, it may proceed to adjudicate the Veteran's appeal without prejudice to him.


FINDINGS OF FACT

1.  The Veteran does not currently have a hearing loss disability as defined for VA compensation purposes.  

2.  The Veteran's multiple sclerosis is manifested by mild symptoms which are mostly sensory and subjective in nature, to include incoordination, heat intolerance, and fatigue, which have not left any objective evidence of disability.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  

2.  The criteria for an initial rating in excess of 30 percent for multiple sclerosis are not met.  38 U.S.C.A. §§ 1155 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8018 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

With regard to the claim for service connection for hearing loss, VA satisfied its duty to notify by means of a letter dated in November 2004 from the RO to the Veteran which was issued prior to the RO decision in January 2005.  An additional letter was issued in October 2008.  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that any deficiency as to timing of any part of the required notice has been cured by appropriate notice and subsequent adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  

As for the Veteran's claim for an increased disability rating for his service-connected multiple sclerosis, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
  
Regarding the duty to assist, the Veteran was provided an opportunity to submit evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  

II.  Service Connection for Hearing Loss

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish compensation for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362(2009).  

In addition, the law provides that, where a Veteran served ninety days or more of active military service and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

The Veteran is seeking service connection for hearing loss, which he believes developed as a consequence of service.  In the alternative, the Veteran argues that he has a hearing disability that developed secondary to his service-connected multiple sclerosis.  However, after review of the record, the Board finds that the preponderance of the evidence is against this claim.  

In order for a veteran to qualify for entitlement to compensation, there must be the existence of a disability, and one that has resulted from a disease or injury that occurred in or was aggravated in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  With respect to hearing loss, VA regulation specifically defines what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  

The records indicate that the Veteran entered active duty in June 1992.  His DD Form 214 indicates that his military occupational specialty was as intelligence analysts and track vehicle repairer.  It also indicates that the Veteran was ultimately awarded the National Defense Service Medal, the Southwest Asia Service Medal with 1 Bronze Service Star, and the Kuwait Liberation Medal.  An enlistment examination, dated in December 1991, revealed pure tone thresholds of 30, 15, 5, 15 and 5 decibels in the right ear, and 0, 0, 0, 5 and 0 decibels in the left ear at the 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  On the occasion of an audiometric examination in April 1999, pure tone thresholds were 25, 15, 10, 15 and 5 decibels in the right ear, and 0, 0, 0, 0 and 10 decibels in the left ear at the 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  Clinical evaluation of the ears and drums were normal.  No separation examination was conducted.  The service treatment records are negative for any complaints of hearing loss.  

Post service treatment records dated from November 2003 through January 2004 are negative for any findings of hearing loss.  

At the Board hearing in July 2009, the Veteran testified that he was not exposed to loud noises prior to his military service.  He testified that his military occupational specialty included flying helicopters.  As a result, he was exposed to loud noises from the machines.  The Veteran indicated that he was also a member of a maintenance crew, which required spending time around the machines and fixing them.  As such, he was also exposed to loud noises from those machines.  The Veteran reported that he spent a significant amount of time on the firing range.  He stated that, while they wore hearing protection on the firing range, they did not wear any hearing protection while flying the helicopters.  

The Veteran was afforded a VA Audiological examination in June 2010.  At that time, the Veteran indicated that he was exposed to helicopter, range, field and mechanized noises during service; he denied occupational or recreational noise exposure.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
15
10
LEFT
5
5
5
5
5

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 100 percent in the left ear.  The examiner stated that hearing sensitivity from 250 Hz to 8000 Hz along with all speech tests were within normal limits bilaterally.  In other words, the examiner found that the Veteran had no hearing loss on audiometric examination.  

The Board finds that service connection is not warranted for hearing loss.  As noted above, while the service entry audiometric evaluation in December 1991 noted mild high frequency hearing loss at the 500 Hz level, the remainder of the service treatment records does not reflect any complaints or findings of hearing loss.  Moreover, while the Veteran indicates that he was exposed to a lot of noise as a mechanic, the April 1999 examination showed the ears and drums were normal.  In addition, post-service treatment records show no complaints or references to hearing loss.  In fact, following an Audiological evaluation in June 2010, the VA examiner stated that the Veteran had no hearing loss in today's audiometric examination.  He also noted that the majority of the Veteran's hearing tests in the military show hearing within normal limits.  In the absence of a currently diagnosed disability, service connection for hearing loss may not be granted.  

The Board notes that, although a layman is not competent to establish the presence of disability within the meaning of 38 C.F.R. § 3.385, a layman is competent to report a decreased ability to hear sound.  Layno v. Brown, 6 Vet. App. 465, 469(1994).  The Board finds the Veteran's normal hearing examinations in service, and the lack of any current hearing loss disability more probative evidence as to the state of the Veteran's hearing loss.  The Board finds that the Veteran's assertion of hearing loss disability due to in-service noise exposure is not persuasive.  Absent a currently diagnosed disability as defined by 38 C.F.R. § 3.385, service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225(1992).  

In summary, the evidence fails to establish that the Veteran has a hearing loss disability as defined in 38 C.F.R. § 3.385 for VA compensation purposes.  In the absence of the claimed disability, service connection may not be granted.  See Brammer, supra; see also Degmetich v. Brown, 104 F.3d 1328(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55(1990).  Accordingly, service connection for hearing loss must be denied.  

III.  Increased Disability Rating for Multiple Sclerosis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See, e.g., Fenderson v. West, 12 Vet. App. 119, 126(2001).  After review of the evidentiary record, the Board concludes that the Veteran's multiple sclerosis has not significantly changed and a uniform evaluation is warranted.  

Diagnostic Code 8018 provides for a minimum rating of 30 percent for multiple sclerosis.  38 C.F.R. § 4.124a.  A note following states that it is required for the minimum ratings for residuals, that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or to no disease.  Id.  

In the instant case, the competent and credible evidence of record fails to establish that the Veteran experiences manifestations of multiple sclerosis sufficient to warrant a rating in excess of 30 percent.  

The Veteran's claim for service connection for multiple sclerosis (VA Form 21-526) was received in September 2006.  Submitted in support of the claim were private treatment records from May 2006 to June 2006.  These records indicate that the Veteran underwent a magnetic resonance imaging (MRI) study of the cervical spine in June 2006 for evaluation of symptoms of headaches, blurry vision and back pain.  The impression was an abnormal signal identified in the cervical cord the findings of which were consistent with a demyelinating process.  Among these records was a follow-up note, dated in June 2006, it was noted that the Veteran had a recent diagnosis of multiple sclerosis, and he was seen to discuss treatment therefor.  The Veteran denied any new multiple sclerosis exacerbations; however, he said that he still has aches and pains in the extremities for which he took Naprosyn.  

In conjunction with his claim, the Veteran was afforded a VA general medical examination in November 2006.  At that time, it was noted that the Veteran has been suffering from multiple sclerosis.  It started as blurry vision and subsequent tests it.  The blurriness got better, and there had been no progression of the disease.  The Veteran reported having recurring headaches described as migraines.  The attacks were described as severe pain on either side of the head.  The Veteran indicated that, when the attacks occur, he is able to go to work but requires medication.  No bladder or bowel dysfunction was noted.  He did not report any dizziness.  The examiner noted that the functional impairment of the multiple sclerosis was slow movement of the neck.  The Veteran's posture was within normal limits.  He did not require an assistive device for ambulation.  Range of motion in the knees was 0 degrees to 140 degrees.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvature of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Examination of the cranial nerves revealed normal findings.  Coordination was within normal limits.  Neurological examination of the upper and lower extremities was normal.  There was no finding of smell or taste problems.  The pertinent diagnosis was multiple sclerosis.
 
The Veteran was afforded a VA examination in May 2008 specific to his multiple sclerosis.  At that time, he related that he has suffered from symptoms of multiple sclerosis since 2006.  He denied having any headaches.  He stated that his symptoms include pain in his back, arms, legs and torso.  There was no functional impairment.  He was currently taking Copaxone.  On examination, it was noted that the Veteran was well-developed, well nourished, and in no acute distress.  There was no evidence of hand tremor.  The cranial nerves were normal.  Coordination, motor function, and sensory function were all within normal limits.  Neurological examination of the upper and lower extremities was unremarkable.  The diagnosis was multiple sclerosis.  

On the occasion of his VA examination in June 2010, the Veteran indicated that he has lost 4 weeks of work in the last 12 months due to fatigue from flare ups of his multiple sclerosis.  Following a neurological evaluation, the examiner described the severity of the multiple sclerosis as severe.  His gait was described as normal.  Visual acuity without correction was 20/40 in the right eye and 20/20 in the left eye.  Cranial nerves were intact.  The examiner stated that he cannot attribute the Veteran's bilateral left knee disorder, bilateral foot disorder, lower and upper back disorders, to the relapsing remitting nature of his multiple sclerosis.  

At the Board hearing in July 2009, the Veteran testified that he experiences daily pain in all of his joints.  He reported difficulty falling asleep.  The Veteran stated that he has problems with heat affecting his joints; and, as a result, he experiences problems with coordination, loss of balance, and impaired vision.  


The Veteran currently complains of chronic pain, incoordination, heat intolerance, and fatigue.  However, the medical evidence fails to demonstrate any objective physiologic or neurologic manifestations of multiple sclerosis.  All of the VA examiners noted that neurological and physiological evaluation revealed no pertinent abnormalities.  Furthermore, the June 2010 examiner stated that, despite the Veteran' s complaints, he cannot attribute his complaints of pain to the relapsing remitting nature of his multiple sclerosis.  Rather, they were related to the Veteran's bilateral left knee disorder, bilateral foot disorder, lower and upper back disorders.

Consequently, the evidence does not demonstrate that the Veteran's multiple sclerosis results in limitations sufficient to warrant a rating in excess of 30 percent.  There is no evidence of atrophy, paralysis, or severe weakness comparable to paralysis, and the Veteran retains full use of his extremities.  The Veteran has good strength, coordination, and no evidence of any neurologic deficits.  Furthermore, there is no evidence that pain, weakness, fatigability, diminished endurance, or incoordination restrict the Veteran's range of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In short, there is no evidence that he has any residuals of multiple sclerosis that cause limitation sufficient to warrant a rating in excess of the 30 percent rating currently assigned under Diagnostic Code 8018.  

In addition, the Board has considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  The record reflects that the Veteran has not required frequent hospitalizations for the service-connected disability and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned evaluation.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  


ORDER

Service connection for hearing loss, to include as secondary to multiple sclerosis, is denied.  

Entitlement to an initial disability rating in excess of 30 percent for multiple sclerosis is denied.  


____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


